Upon consideration of the petition filed by Defendant on the 20th of June 2019 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Rockingham County:
"Denied by order of the Court in conference, this the 1st of July 2019."
The following order has been entered on the motion filed on the 20th of June 2019 by Defendant in the Alternative to Appoint Counsel:
"Motion Dismissed as moot by order of the Court in conference, this the 1st of July 2019."